                       Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 1 of 11

north town
NORTHTOWN AUTOMOTIVE COMPANIES



1135 Millersport Hwy   I Amherst NY 14226 I phone   716 836 4600   I northtownauto.com




                October 16, 2019

                I-Ion. Vernon B. Broderick
                United States District Judge
                Southern District of New York
                Thurgood Marshall United States Courthouse
                40 Foley Square
                New York, NY 11007

                Dear Judge Broderick:

                I am writing to you in a request for leniency in the sentencing of Clu·is Collins. I have
                known Chris for approximately 24 years. He is a neighbor of mine in Clarence, NY. I Ils
                wife, Mary is close friends with my wife, Susan, and his daughter Caitlin is my daughter,
                Alexandra's, best friend.

                I have always had a deep respect for Chris' business acumen, and have witnessed how he
                astutely turned around several failing businesses and was able to preserve the jobs of
                hundreds. When Chris was considering getting involved in politics, I questioned bim as
                to his motive. I implored him to reconsider, as he was already living a very nice life as a
                result of his many business successes. Chris told me that his motive was simply to make
                the world a better place for our children and secure a better future for our next generation.
                I firmly believe that this was his sole motivation and respected his decision.

                I have personally witnessed a tremendous act of kindness which Chris performed and,
                which I am guessing, is not widely known. Chris provided financial stability and housing
                for a woman whom 'Nas mentally, physically, and financially abused by her husband ,
                whom later abandoned her and her children.

                I am an original investor in Virionyx, which later morphed into Innate
                Immunotherapcutics. I was made aware of this investment opportunity by Clu·is,
                however I never received any information from Chris with respect to the progress of
                Innate's drug trial nor the company's prospect. As a matter of fact, I still hold all of my
                shares in the company, now known as Amplia.

                lt is my opinion that Chris simply made a poor decision out of the love for his son and his
                desire to not have Cameron be embarrassed in front of his new in-laws.




                                                                                                         051
   Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 2 of 11




Page -2-


In summation, I appeal to the Court to show leniency to a man, who has been an
outstanding citizen all his life except for one unlawful mistake that will affect him and
his family for the rest of their lives. He has already received condemnation by the court
of public opinion and has lost the title of
honorable" proceeding his name. I feel that jailing Chris, who is no threat to the public,
would serve no useful purpose. Perhaps public service would be much better and more
useful sentence.

Thank you for your consideration.

Sincerely,

  lt7if.,£_
Craig P. Schreiber
Co-President
Northtown Automotive Companies, Inc.

CPS/lr




                                                                                        052
       Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 3 of 11




                         JOHN G. SCHMIDT JR., ESQ.
                                One Canalside
                               125 Main Street
                           Buffalo, New York 14203


Hon. Vernon S. Broderick                                                October 18, 2019
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007


Re:   Chris Collins

Dear Judge Broderick:

I have known Chris Collins for many years and came to know him as a friend in 2007
when I helped on his campaign for Erie County Executive.

At that time, Erie County was in financial peril, under the auspices of a "hard" control
board, and many people, including me, believed that Chris was the last best hope for
Erie County. He put forth a platform of intelligent policies and fiscal restraint, was
elected in a landslide victory, and kept every single promise as County Executive. Erie
County is all the better because of Chris Collins.

Chris, his family, and my family remained close, and then he decided to run for
Congress. I thought he was an outstanding Congressman and represented his district
well. He remains a friend to this day.




                                                                                   053
       Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 4 of 11




Hon. Vernon S. Broderick                                                   October 18, 2019
Page2


I am a partner at the law firm Phillips Lytle LLP. I volunteer for the Republican Party,
serving as Second Vice Chair of the Erie County Republican Committee. I have also
served with Chris for many years on the Board of Directors of the Greater Niagara
Frontier Council of the Boy Scouts of America. Chris is an Eagle Scout, and has always
been generous with his time and resources on behalf of the Boy Scouts, and the
community in general.

Through my personal, professional, and civic activities, I have observed Chris on many
levels. Through his office, and as a community and business leader, I have always
known Chris to be hardworking, honest, of high moral character, and dedicated to his
wife, Mary Sue, and his children, two of whom I know, Cameron and Caitlin. Chris
was not somebody who needed to engage in government service- he saw it as an
opportunity for community service. The communities in which he served benefitted
from his intelligence, hard work, decisiveness, and strength of character. I have always
admired Chris a great deal. I have no doubt that his present circumstances are
personally devastating for him and his family. As a friend, I too find it devastating.

While it is impossible to dispute the plea that Chris consented to, I truly believe this
incident was an aberration that should not define him as a person. Chris was a true
public servant who always stood by his beliefs and saw them through for the
betterment of the community.

Thank you for considering this letter.

Respectfully s u ~


~--~
John G. Schmidt Jr., Esq.




                                                                                      054
                     Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 5 of 11




~   ~1l~
       ..·,1. a l - - - - - - - - - - - --
        ---                                               - - -- --------------=Division
                                                                                O.:.:x:.=
                                                                                        yg=e;of_.n:_:.Audubon
                                                                                                      .:G
                                                                                                        :=e=n=
                                                                                                             .e=
                                                                                                               rMachin
                                                                                                                 a=t1=
                                                                                                                     :n=
                                                                                                                       geryc.Sy
                                                                                                                             .Corporation
                                                                                                                              :=s.:.te
                                                                                                                                    ::.:.::.11.:.1s
                                                                                                                                                 ::..:.::.l_n_tl.
    OGSI                                                                                                                      October 21, 2019
                       Hon. Vernon S. Broderick
                       United States District Judge
                       Southern District of New York
                       Thurgood Marshall United States Courthouse
                       40 Foley Square
                       New York, NY 10007

                       Reference:            Chris Collins

                       Dear Judge Broderick,


Inc.
                       I have known Chris Collins for nearly 20 years and have been a business partner of his since
                       2004. Although we are not especially close, we have traveled internationally to trade shows and
500                    worked a lot together on business matters. I consider Chris to be a friend, and I think I know a
                       side of him that others may not.

                       Chris has been a learned mentor for my other partner and I on business matters . He has helped
                       the company we run in many ways . What most people may not know is that his mentoring
                       included the softer side of business, especially when it came to treating employees. He seemed
                       to have a great appreciation of the value that ALL people have in an organization, and that they
                       always need to be respected. Here are examples of some occasions when Chris went above and
                       beyond to support people in the organization;

                                     1) He encouraged us to offer loans to employees that had urgent needs.
                                     2) Chris recommended helping an employee financially who was going thru a
NYS Explorer
 of the Year                            bankruptcy.
                                     3) He helped us support an employee who was going to lose property due to back
                                        taxes.
                                     4) Chris backed us when we bailed out an employee who was incarcerated due to
                                        cascading traffic offenses. His family did not have the means to post bond.

                       Although on their own these instances do not seem great, I think they indicate a level of
                       compassion that Chris has that is not always apparent to people that don't know him well. He
                       taught us lessons in business ethics that are important. He is a good man.

                       I know Chris has a lot of remorse for what he did. How it has affected his former constituents,
                       friends & especially his family. One bad decision after a lifetime of good and noble decisions
                       will haunt him for the rest of his life. However, I know Chris with his "guess what, now what"
                       mindset will persevere and will show us all he is the good man that people like me know he is .

                       Thank you sir for your consideration.

                       Sincerely,


                                             1 "S,M,L,
                       Robert F. Schlehr
                       VP Sales & Marketing

               814 Wurlitzer Drive    J   North Tonawanda, New York 141 20    J     Phone 716/564-5165      J     Fax 716/564-5173     J      www.ogsi.com

                                                                                                                                                     055
       Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 6 of 11




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Subject: United States v. Christopher Collins


Dear Judge Broderick,

I have known Chris Collins for twenty-eight years in both a personal and professional capacity.
Knowing him for nearly three decades makes me well suited to speak to his quality of character
and the positive impact he has made in Western New York through his public and community
service.

While my personal relationship with the Collins family began when our children were born and
attended pre-school together, my professional relationship with Chris began when he asked me
to serve on his transition team after being elected Erie County Executive. I have been very
involved in community service in Western New York my entire adult life and served as the
President of the Junior League of Buffalo. Chris felt my intimate knowledge of the needs of our
community from a non-profit standpoint would be beneficial to his goals of improving Erie
County through his service as Erie County Executive. I was honored to serve on his leadership
transition team for six months. Chris believed strongly in fiscal responsibility for Erie County
and choose to donate his entire salary as County Executive to local non-profits as long as the
budget was not balanced. This demonstrated his strong commitment to the residents of Erie
County that he was serious about fiscal reform and accountability. He asked me to chair the
Brighter Future Fund which was endowed by his and his Deputy County Executive's salary.
Our steering committee was comprised of a diverse group of citizens with an intimate
knowledge of the unmet social service needs of Erie County. Over a period of 18 months, at
which time the county budget was balanced, the fund donated nearly $300,000 to charity. A
significant impact was made in Erie County through his generosity, vision and leadership. This
is who Chris Collins really is. Someone who wanted to achieve what no other leader in Erie
County had achieved in decades, someone who wanted to improve the community and
someone who believed in strong leadership with compassion.

Chris Collins has mentored hundreds of students and young people in Western New York. He
has created a strong working wage for hundreds of families. He has created strong companies
with strong values and left Erie and Niagara Counties better than he found them through his
service as County Executive and Congressman. He has led an exemplary life, one which
anyone could and should be proud of. I know he feels he has let many people down,
especially his family, his friends and his constituents. Chris Collins' criminal conduct was an
aberration and not who Chris truly is. I hope that Chris Collins will be judged on the entirety on
his life's work and not on the actions of a single day.

With deepest thanks and respect f ~
                                  the rpportunity to provide you this information.

Theresa Jehle
                     0YU-JJ.sv..-
Brighter Future Fund Chair




                                                                                          056
         Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 7 of 11



MAUREEN GRIFFIN TOMCZAK




                      November 18, 2019

Snyder, NY 14226      Hon. Vernon S. Broderick
                      United States District Judge
                      Southern District of New York
                      Thurgood Marshall United States Courthouse
                      40 Foley Square     New York, NY 10007




                      Dear Judge Broderick,

                      My name is Maureen Griffin Tomczak. I am married with three
                      children and am a lifelong resident of Western New York. I spend
                      much of time assisting various not for profit organizations in and
                      around Buffalo.

                      I have known Former Congressman Chris Collins for over fifteen
                      years. He and I first met through my father. My dad supported Mr.
                      Collins' run for Erie County Executive and later for Congress. More
                      recently, during his time as Congressman Chris was a strong
                      supporter of the Alzheimer's Association of WNY of which I sit on
                      the Board of Directors. As Congressman, Chris also sat on the
                      bipartisan Congressional Task Force on Alzheimer's Disease which
                      worked to unanimously pass the National Alzheimer's Project Act
                      (PL-111-375). The Task Force has been instrumental in securing
                      funding for research at the National Institutes of Health and raising
                      awareness of this disease through congressional briefings.
                      In addition to Chris being an advocate for those living with
                      Alzheimers Disease he has also been a champion of air travel
                      safety working closely with the families of victims of flight 3407. As
                      Congressman Chris worked hard to improve aviation safety by
                      working with the current Department of Transportation Secretary
                      ensuring a minimum number of hours of flight experience before
                      piloting as a commercial pilot. Chris has also worked to see that
                      regulations were put into place to ensure and improve the safety of
                      regional air traffic.




                                                                                   057
Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 8 of 11




                  On a more personal note my son worked for Chris on Capital Hill in
                  2017 as an intern. During his t ime in the Congressman's office John
                  learned from Chris the importance of listening to people on both
                  sides of an issue. Chris did his best to understand the issues that
                  affected his constituents and was an effective legislator doing what
                  was best for most.
                  I was both troubled and disappointed to learn of the mistakes Chris
                  has made as I have known him to be an engaged and hardworking
                  public servant, citizen , and advocate. It is because of his work in
                  the community that I am writing this letter of reference on his
                  behalf. While I understand the seriousness of his actions I hope
                  the court will show some leniency given his service to our
                  community and to the country.
                  Though his misconduct has surprised me his show of remorse and
                  his willingness to accept responsibility for his actions has not.
                  It is my sincere hope that the court take this letter of support into
                  consideration at the time of sentencing. Though Chris and I don't
                  agree on much politically I know him to be a good person. My
                  prayers are with him and his family. I pray that those he hurt will be
                  restored and that his family remains supportive of one another.


          0
              ~           y,   t,c,w~~l~
                  Maureen Griffin Tomczak




                                                                              058
           Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 9 of 11




                                                                                               Eastman®
                                                                                       Over a Century of Cutting Expertise
                                                                                              November 20, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Subject: United States v. Christopher Collins


Dear Judge Broderick,

         I am writing on behalf of Chris Collins who I have known both personally and professionally for over thirty years.
I became acquainted with Chris as a fellow Member of the Young Presidents Organization, which is a global organization
of presidents organized into local chapters around the world. As the president of the Eastman Machine Company, a 131
year old family manufacturing business located in Buffalo, I was impressed by Chris' determination to make sure that the
businesses he was involved with such as Buffalo China and the former Westinghouse Gear, Chris remained and stayed part
of the Buffalo business community. Like myself, he strongly believed in the necessity to support local manufacturing as a
key to maintaining the viability of our community.

          When he was elected as Erie County Executive, he continued his pro-business and economic strategy. I too
believe that when a community has economic health, it benefits all its members. Later as congressman he stayed true to ·
his beliefs.



                                           Obviously when I learned of the company Innate lmmunotherapy which Chris
has invested in, I was happy to invest as well. I personally felt that development of the drug the company was researching
would improve the prospects for individuals who depend upon the efficacy of an immunotherapy drug to help them in their
battle with cancer. It was a disappoint that the results of the trial did not work out not because of financial reasons but
because if the treatment had been effective many more lives could be extended, improved or even saved.

          To me as a friend Chris has always demonstrated the utmost integrity. I know he has great remorse for his lapse
in judgement regarding his role as a director with Innate, and wishes that he could have changed his action that resulted in
his guilty plea. However, what he has done and worked for over the course of his career and life has always been a desire
to help his community and improve the health and conditions of his constituents by working on bills that would benefit
them.

         In short, despite the fact that I lost my investment I don't blame Chris and still consider him a friend. I would ask
that you respectfully consider the entire career of Chris on both business and government when you rule on his sentence
and not invoke his sentence based on a single moment of poor judgement.

                                                                           All my best,


                                                                         J!dHXG Z~nL...---,
                                                                           Robert L. Stevenson
                                                                           President & CEO


                                             Eastm an M achin e Company
                    779 Washington Street , Buffa lo , NY 14203 I p: + 1-71 6-856-2200 I f: + 1-716-856- 11 40
                                                       www.eastman cuts. com

                                                                                                                  059
      Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 10 of 11




November 20, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
RE: Chris Collins
Dear Judge Broderick,
My name is Sawrie Becker and I am writing to you on behalf of Chris Collins. I have
known Chris since 1979 when my late husband was transferred to the Buffalo
Westinghouse plant and worked as an engineer in the Gear Division along with Chris.
My husband and I were both from the south and had no family in Buffalo so we
enjoyed getting to know Chris, who had also recently moved to the area, socially and
we developed a special bond and friendship that would last throughout the years.
During those early years in Buffalo, we socialized together, skied and traveled
together and we attended Chris's wedding to his wife Mary and watched as they
raised a strong, healthy family. It was always my impression that Chris was a very
loving, generous provider for his family and a loyal, faithful husband to Mary.

 As a bright and ambitious businessman, Chris seized a great opportunity to
purchase a product line from Westinghouse when the company was shutting down
their manufacturing plant in Buffalo. It was at this time, during the mid-1980's when
Buffalo was struggling economically, that Chris engaged my husband and two other
partners to form Nuttall Gear. This new company provided jobs for hundreds of
people at a time when manufacturing jobs in Buffalo had greatly decreased. My
impression of Chris as he and his partners grew Nuttall Gear was that he was
determined to have it succeed and was a fierce advocate for the company and their
employees. Chris made a special effort to build a community among the employees
with annual summer picnics, Christmas parties and employee recognition. The
formation of Nuttall Gear is what enabled my husband and me to be able to stay in
Buffalo and raise our own family of three sons who have also remained in Buffalo
growing their families.

Eventually, the partners sold Nuttall Gear and went their separate ways pursuing
other interests and remaining friends. When Chris learned that my husband was
suffering from a progressive neurological condition that eventually took his life, he
extended himself to our family in a way that was instrumental in how our family
survived during some extremely challenging times. Chris helped me to secure
employment to provide for my husband and family and to have insurance that would
cover my husband's severe medical needs. Chris also generously donated his own
resources toward providing an event for my husband for his family, friends and




                                                                                060
      Case 1:18-cr-00567-VSB Document 149-2 Filed 01/07/20 Page 11 of 11




colleagues to gather to share and celebrate their love for him. It is really hard to
accurately articulate how meaningful and impactful these acts of largess from Chris
were for our family - this is the Chris Collins that I know.

Thank you for taking the time to read this letter of support for Chris and for your
consideration of the positive experiences and impressions of Chris's character that I
have known as you make your decision.
Sincerely,


Sawrie Becker




                                                                                061
